DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                  FOURTH DISTRICT

                BERNARDO GRAY,
                   Petitioner,

                         v.

               STATE OF FLORIDA,
                  Respondent.

                  No. 4D18-2373

          _______________________________

           SCHADRAC JEAN FRANCOIS,
                  Petitioner,

                         v.

               STATE OF FLORIDA,
                  Respondent.

                  No. 4D18-2374

           ______________________________

            FREDERY LEON DUARTE,
                  Petitioner,

                         v.

               STATE OF FLORIDA,
                  Respondent.

                  No. 4D18-2375

          _______________________________
                            HERBERT BARR,
                               Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D18-2376

                            [ October 10, 2018 ]

   Consolidated petitions for writ of habeas corpus to the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dale C. Cohen, Judge;
L.T. Case Nos. 18-009400 CF10A, 18-009343 CF10A, 18-009564 CF10A
and 18-009437 CF10A.

  Howard Finkelstein, Public Defender, and Lisa S. Lawlor, Assistant
Public Defender, Fort Lauderdale, for petitioners.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don Rogers,
Assistant Attorney General, West Palm Beach, for respondents.

TAYLOR, J.

    The petitioners are defendants in the criminal division of the
Seventeenth Judicial Circuit, Broward County, challenging their pretrial
detention without bond. Each defendant in this consolidated proceeding
is charged with a felony punishable by life. At the defendants’ first
appearance, the presiding judge found probable cause as to their charges
and refused to set bond without first determining whether the probable
cause affidavit or other materials established that proof of guilt was
evident or the presumption was great. See Fla. R. Crim. P. 3.131(b)
(requiring the court at first appearance to determine pretrial release
conditions for eligible defendants unless the State has moved for pretrial
detention). Petitioners argue that the refusal to set bond or make the
required findings violates article I, section 14 of the Florida Constitution,
State v. Arthur, 390 So. 2d 717 (Fla. 1980), and fails to follow our holding
in Ysaza v. State, 222 So. 3d 3 (Fla. 4th DCA 2017).

     In Ysaza, we held that at a first appearance hearing the presiding judge
is required to make a finding as to whether the probable cause affidavit or
other materials presented to the court establish that proof of guilt is
evident or the presumption great as a basis for denying pretrial release

                                     2
without bond. We explained that if the first appearance court finds that
this standard has been met and declines to set bond, the defendant can
later move to set bond and request a full Arthur hearing, where the
defendant has a right to present evidence and to ask the court to exercise
its discretion to set bond. Id. at 6 (citing Brackett v. State, 773 So. 2d 564
(Fla. 4th DCA 2000)). However, to hold the defendant without bond
pending an Arthur hearing, the first appearance judge is “required to find
that the probable cause affidavit (or other materials before the court)
establishe[s] that proof of guilt is evident or the presumption great.”
Ysaza, 222 So. 3d at 7.

    Here, in all four of these consolidated cases, defense counsel raised
Ysaza, but the same first appearance judge, after finding probable cause,
refused to set bond without determining whether proof of guilt was evident
or the presumption great. Moreover, the State had not filed or stated its
intention to file a motion for pretrial detention, and the judge did not follow
the procedures for holding a defendant pending a pretrial detention
hearing. See Fla. R. Crim. P. 3.132(a).

     In the State’s response to our order to show cause, the State
acknowledged that the first appearance judge erred in failing to make a
finding that proof of guilt was evident or the presumption great. However,
the State urges us to find that the error was harmless, as we did in Ysaza,
because on de novo review we could ourselves examine the probable cause
affidavits and determine that they establish as to each defendant that
proof of guilt is evident and the presumption great. Quoting Ysaza, the
State argues that “no useful purpose would be served in remanding for
another hearing before the first appearance judge,” because “the defendant
can request the judge to whom the case is assigned to conduct a full Arthur
hearing where the defendant can challenge the state’s proof and seek to
‘demonstrate that release on bail is appropriate.’ Arthur, 390 So. 2d at
720.” Ysaza, 222 So. 3d at 7.

    Having reviewed the probable cause affidavits in each of these cases,
we agree with the State that the affidavits establish that the proof of guilt
is evident or the presumption great. Therefore, consistent with Ysaza, we
deem the error harmless and deny the petitions without prejudice for
petitioners to request an Arthur hearing before the assigned judge. Ysaza,
222 So. 3d at 4. However, we reiterate and stress that the first appearance
judge must make this determination in the first instance and not defer this
responsibility to the assigned judge or to our court for de novo review.
Bond cannot be denied at first appearance, without the first appearance
court making the necessary findings pursuant to article I, section 14 of
the Florida Constitution and State v. Arthur, 390 So. 2d 717 (Fla. 1980).

                                      3
    Petitions denied without prejudice for further proceedings consistent
with this opinion.

CONNER and KUNTZ, JJ., concur.


                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   4